DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a warm nitrogen recycle stream” in section (iii) renders the claim indefinite. It is unclear how it relates with the previously sited claim limitation “one or more gaseous nitrogen recycle streams” in section (ii) of claim 1. According to applicant’s invention (See fig. 1-3), the "warm nitrogen recycle stream” form the “one or more gaseous nitrogen recycle streams”.
Claim 1 recites the limitation "a gaseous nitrogen recycle stream” in section (vi) renders the claim indefinite. It is unclear how it relates with the previously sited claim limitations “one or more gaseous nitrogen recycle streams” in section (ii) of claim 1, and “a warm nitrogen recycle stream” in section (iii). According to applicant’s invention (See fig. 1-3), it appears the “gaseous nitrogen recycle stream” and the “warm nitrogen recycle stream” are the same stream and eventually form the “one or more gaseous nitrogen recycle streams”.
Claim 1 recites the limitation "the cooled stream" in section viii, line 1, lacks antecedent basis. The limitation should read—a cooled warm nitrogen recycle stream--.  
Claims 2-4 are also rejected for being dependent upon a rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Higginbotham et al. (US 2013/0118204 A1) in view of Cook (US 4,846,862) in view of Nippon Sanso (JPH05280860A, A text references to Sanso are made with respect to an English translation made of record on this office action) and further in view of Bonnissel et al. (US 2014/0116084).
In regard to claims 1 and 4, Fig. 1 and 3 of Higginbotham teaches a method of liquefaction to produce liquid nitrogen, the method comprising the steps of:
(i) receiving a gaseous nitrogen feed stream [104] (see fig. 1, 3);
(ii) compressing the gaseous nitrogen feed stream (104) and one or more gaseous nitrogen recycle streams (102, 114) in a recycle compressor (using compressor 118) to produce a gaseous nitrogen effluent stream [124] (See fig. 1, 3);
(iii) further compressing a first portion of the effluent stream in a cold booster compressor (138/146) is used to form a part of a primary nitrogen liquefaction stream (152) and a second portion of the effluent stream is used to form a warm nitrogen recycle stream (126) (See fig. 1, 3);
(iv) cooling the primary nitrogen liquefaction stream (152) in a first heat exchange passage (154) in a multi-pass heat exchanger [130] (See fig. 1, 3);
(v) expanding a first portion (156) of the cooled primary nitrogen liquefaction stream extracted at a primary intermediate location of the first heat exchange passage (154) in a cold booster loaded turbine (158) to produce a cold turbine exhaust [160/306] (See fig. 1, 3);
(vi) warming the cold turbine exhaust (306) in a second heat exchange passage (162) in the multi-pass heat exchanger (130) to form a gaseous nitrogen recycle stream [114] (See fig. 1, 3);
(vii) cooling the warm nitrogen recycle stream (126) in a third heat exchange passage (heat exchange passage wherein stream 126 passes through and comes out as stream 132) in the multi-pass heat exchanger (See fig. 1, 3);
(viii) expanding the cooled stream (132) exiting the third heat exchange passage in a warm booster loaded turbine (134) to produce a warm turbine exhaust (136) (See fig. 1, 3);
(ix) warming the warm turbine exhaust (136) in the second heat exchange passage (162) to form part of the gaseous nitrogen recycle stream [114] (See fig. 1, 3);
(x) subcooling (using 310) a second portion (164) of the primary nitrogen liquefaction stream to produce a subcooled liquid nitrogen stream [312] (See fig. 3);
 (xii) taking a second portion (314) of the subcooled liquid nitrogen stream (312) as the liquid nitrogen (See fig. 3; ¶ 0034).
Higginbotham teaches a second portion of the effluent stream is used to form a warm nitrogen recycle stream, but does not teach further compressing the second portion of the effluent stream in a warm booster compressor to form the warm nitrogen recycle stream, wherein the warm booster compressor and the warm booster loaded turbine are operatively coupled.
However, Sanso teaches a method of liquefaction to produce liquid nitrogen, wherein a nitrogen gas compressed to a critical pressure of 40° C. and 38.0 atm or more is branched from pipe 55 into pipes 56 and 57 and introduced into booster blowers/compressors 74 and 75 and operatively coupled to expansion turbines 72 and 73, respectively, to produce streams 58 and 59 (See fig. 5; ¶ 0031). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Higginbotham by compressing the second portion of the effluent stream in a warm booster compressor to form the warm nitrogen recycle stream wherein the warm booster compressor and the warm booster loaded turbine are operatively coupled, based on the teachings of Sanso, since it has been shown that combining prior art elements to yield predictable results is obvious whereby compressing the second portion of the effluent stream would help the method of Higginbotham to further compress and increase the pressure of a portion of the nitrogen recycle stream, and to utilize the expansion work and improve the energy efficiency of the process by coupling the compressor with the turbine.
Higginbotham, as modified above, teaches the warm booster compressor and the warm booster loaded turbine are operatively coupled and the cold booster compressor and the cold booster loaded turbine are operatively coupled, but does not explicitly teach the booster compressors and turbines operatively coupled to a direct drive motor/generator arrangement.
However, Bonnissel teaches a method for liquefying a natural gas using nitrogen as the refrigerant gas, wherein the refrigerant comprises a compressors C1, C2, and C3, expanders E1 and E2, said first compressor driven by a said first motor and coupled to said first expander, C1, which is coupled to the motor M1 and to the turbine E1, and which compresses the fraction D1 of the first refrigerant gas stream; and E2 coupled to the compressor C2 and to the motor M2 (See fig. 2, 3; ¶ 0203-0214). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Higginbotham by directly coupling the compressors and turbines to a drive motor, based on the teachings of Bonnissel, in order to control the pressure of the stream and as a result makes it possible to optimize the operating point of the process, i.e. to minimize the energy consumption (See Bonnissel ¶ 0068).
Higginbotham teaches a method of liquefaction to produce liquid nitrogen, but does not teach (xi) liquefying a natural gas feed stream in a fifth heat exchange passage of the multi-pass brazed aluminum heat exchanger against a first portion of the subcooled liquid nitrogen stream in a fourth heat exchange passage of the multi-pass brazed aluminum heat exchanger and the gaseous nitrogen recycle stream to produce the liquid natural gas.
However, Cook teaches a method and apparatus for an integration of liquefied natural gas and liquid nitrogen wherein Cook teaches liquefying a natural gas feed stream (1) in a heat exchange passage of the multi-pass heat exchanger (106/110) against a portion of a subcooled liquid nitrogen stream (221/18) in another heat exchange passage of the multi-pass heat exchanger (106/110) and a gaseous nitrogen recycle stream [33/34/36/37] to produce the liquid natural gas [5] (See fig. 2 of Cook).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Higginbotham by liquefying a natural gas feed stream in a fifth heat exchange passage of the multi-pass heat exchanger against a first portion of the subcooled liquid nitrogen stream and the gaseous nitrogen recycle stream, in view of the teachings of Cook, for the purpose of providing a liquified natural gas using an integrated method/system. 
Higginbotham teaches a multi-pass heat exchanger, but does not explicitly teach the heat exchanger is a brazed aluminum heat exchanger. However, official notice is taken that brazed aluminum heat exchangers are common and well-known in the art, and it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the heat exchanger of Higginbotham with a brazed aluminum heat exchanger for the purpose of providing a heat exchanger with a high surface area density (square foot of surface/cubic foot volume) compared to other conventional heat exchangers and so as to allow a reduced temperature approach, resulting in lower operating costs and reduced energy consumption.

In regard to claim 2, Higginbotham in view of Cook teaches the method of claim 1 wherein Cook further teaches the step of compressing (using compressor 100) the natural gas feed stream (1) prior to the step of liquefying the natural gas feed stream in the fifth heat exchange passage of the multi-pass brazed aluminum heat exchanger (See Cook, fig. 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Higginbotham by compressing the natural gas feed stream prior to the step of liquefying the natural gas feed stream, in view of the teachings of Cook, for the purpose of increasing the pressure of the feed gas in order to meet a pressure requirement in the downstream liquefaction equipment. 

In regard to claim 3, Higginbotham teaches the method of claim 1 further comprising the step of expanding the second portion of the primary nitrogen liquefaction stream (154/164) in a liquid turbine disposed downstream of the multi-pass brazed aluminum heat exchanger or a throttle valve (300) disposed downstream of the multi-pass brazed aluminum heat exchanger [130] (See fig. 3; ¶ 0034).

In regard to claims 5 and 8, Fig. 1 and 3 of Higginbotham teaches a liquefaction system configured to liquid nitrogen, the liquefaction system comprising:
a gaseous nitrogen feed stream [104] (see fig. 1, 3);
a multi-pass heat exchanger [130] (see fig. 1, 3);
a recycle compressor (118) configured to compress the gaseous nitrogen feed stream (100) and a gaseous nitrogen recycle stream (102, 114) to produce an effluent stream [124] (See fig. 1, 3);
a cold recycle circuit having a cold booster compressor (138/146) and a booster loaded cold turbine (158) and configured to further compress a first portion of the effluent stream (128) to form a primary nitrogen liquefaction stream [152] (See fig. 1, 3);
cool the primary nitrogen liquefaction stream (152) in a first heat exchange passage (154) of the multi-pass heat exchanger [130] (See fig. 1, 3); expand a first portion of the cooled primary nitrogen liquefaction stream (156) extracted at a cold intermediate location of the first heat exchange passage in the booster loaded cold turbine (158) to produce a cold turbine exhaust [160/306] (See fig. 1, 3); warm the cold turbine exhaust (306) in a second heat exchange passage (162) of the multi-pass heat exchanger [130] (See fig. 1, 3); and recycle the warmed stream exiting the second heat exchange passage as the gaseous nitrogen recycle stream [114] (See fig. 1, 3);
cool a warm recycle circuit of a second portion of the effluent stream (126) in a third heat exchange passage in the multi-pass heat exchanger (heat exchange passage wherein stream 126 passes through and comes out as stream 132) to form warm nitrogen recycle stream (132) (see fig. 1, 3), expand the cooled, warm nitrogen recycle stream (132) in a booster loaded warm turbine (134) to produce a warm turbine exhaust (136); warm the warm turbine exhaust (136) in the second heat exchange passage (162) to form part of the gaseous nitrogen recycle stream [114] (See fig. 1, 3);
a subcooler (310) configured to subcool a second portion of the primary nitrogen liquefaction stream (154/164) to produce a subcooled liquid nitrogen stream [312] (See fig. 3);
the multi-pass heat exchanger (130) further having a fourth heat exchange passage, wherein a first portion of the subcooled liquid nitrogen stream (316/320) passes in the fourth heat exchange passage (See fig. 1, 3); wherein the liquid nitrogen product stream (168) is a second portion (314) of the subcooled liquid nitrogen stream (312).
Higginbotham teaches a second portion of the effluent stream is used to form a warm nitrogen recycle stream, but does not teach further compressing the second portion of the effluent stream in a warm booster compressor to form the warm nitrogen recycle stream, wherein the warm booster compressor and the warm booster loaded turbine are operatively coupled.
However, Sanso teaches a method of liquefaction to produce liquid nitrogen, wherein a nitrogen gas compressed to a critical pressure of 40° C. and 38.0 atm or more is branched from pipe 55 into pipes 56 and 57 and introduced into booster blowers/compressors 74 and 75 and operatively coupled to expansion turbines 72 and 73, respectively, to produce streams 58 and 59 (See fig. 5; ¶ 0031). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Higginbotham by compressing the second portion of the effluent stream in a warm booster compressor to form the warm nitrogen recycle stream wherein the warm booster compressor and the warm booster loaded turbine are operatively coupled, based on the teachings of Sanso, since it has been shown that combining prior art elements to yield predictable results is obvious whereby compressing the second portion of the effluent stream would help the method of Higginbotham to further compress and increase the pressure of a portion of the nitrogen recycle stream, and to utilize the expansion work and improve the energy efficiency of the process by coupling the compressor with the turbine.
Higginbotham, as modified above, teaches the warm booster compressor and the warm booster loaded turbine are operatively coupled and the cold booster compressor and the cold booster loaded turbine are operatively coupled, but does not explicitly teach the booster compressors and turbines operatively coupled to a direct drive motor/generator arrangement.
However, Bonnissel teaches a method for liquefying a natural gas using nitrogen as the refrigerant gas, wherein the refrigerant comprises a compressors C1, C2, and C3, expanders E1 and E2, said first compressor driven by a said first motor and coupled to said first expander, C1, which is coupled to the motor M1 and to the turbine E1, and which compresses the fraction D1 of the first refrigerant gas stream; and E2 coupled to the compressor C2 and to the motor M2 (See fig. 2, 3; ¶ 0203-0214). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Higginbotham by directly coupling the compressors and turbines to a drive motor, based on the teachings of Bonnissel, in order to control the pressure of the stream and as a result makes it possible to optimize the operating point of the process, i.e. to minimize the energy consumption (See Bonnissel ¶ 0068).
Higginbotham teaches a method of liquefaction to produce liquid nitrogen, but does not teach (xi) liquefying a natural gas feed stream in a fifth heat exchange passage of the multi-pass brazed aluminum heat exchanger against a first portion of the subcooled liquid nitrogen stream in a fourth heat exchange passage of the multi-pass brazed aluminum heat exchanger and the gaseous nitrogen recycle stream to produce the liquid natural gas.
However, Cook teaches a method and apparatus for an integration of liquefied natural gas and liquid nitrogen wherein Cook teaches liquefying a natural gas feed stream (1) in a heat exchange passage of the multi-pass heat exchanger (106/110) against a portion of a subcooled liquid nitrogen stream (221/18) in another heat exchange passage of the multi-pass heat exchanger (106/110) and a gaseous nitrogen recycle stream [33/34/36/37] to produce the liquid natural gas [5] (See fig. 2 of Cook).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Higginbotham by liquefying a natural gas feed stream in a fifth heat exchange passage of the multi-pass heat exchanger against a first portion of the subcooled liquid nitrogen stream and the gaseous nitrogen recycle stream, in view of the teachings of Cook, for the purpose of providing a liquified natural gas using an integrated method/system. 
Higginbotham teaches a multi-pass heat exchanger, but does not explicitly teach the heat exchanger is a brazed aluminum heat exchanger. However, official notice is taken that brazed aluminum heat exchangers are common and well-known in the art, and it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the heat exchanger of Higginbotham with a brazed aluminum heat exchanger for the purpose of providing a heat exchanger with a high surface area density (square foot of surface/cubic foot volume) compared to other conventional heat exchangers and so as to allow a reduced temperature approach, resulting in lower operating costs and reduced energy consumption.

In regard to claim 6, Higginbotham in view of Cook teaches the liquefaction system of claim 5 wherein Cook further teaches the step of compressing (using compressor 100) the natural gas feed stream (1) prior to the step of liquefying the natural gas feed stream in the fifth heat exchange passage of the multi-pass brazed aluminum heat exchanger (See Cook, fig. 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Higginbotham by compressing the natural gas feed stream prior to the step of liquefying the natural gas feed stream, in view of the teachings of Cook, for the purpose of increasing the pressure of the feed gas in order to meet a pressure requirement in the downstream liquefaction equipment. 
In regard to claim 7, Higginbotham teaches the liquefaction system of claim 5 further comprising a liquid turbine (300) disposed downstream of the multi-pass brazed aluminum heat exchanger (130) and configured to expand the second portion of the primary nitrogen liquefaction stream [154/164] (See fig. 3; ¶ 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763